Citation Nr: 1104363	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and B. M.


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1969 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On VA examination in April 2010, the VA examiner stated that in 
the absence of symptomatology prior to 2003, a nexus between the 
Veteran's hepatitis C and service was not medically possible, but 
as the conclusion does not provide sufficient analysis that the 
Board can consider and weigh, the examination was inadequate. 

Accordingly, the case is REMANDED for the following action:

1.  Request the VA records from 2003 to 
May 2007, including any consultation 
reports, before the Veteran's liver 
transplant in June 2007 from the Portland, 
Oregon, VA Medical Center.  





2.  After completion of the above, afford 
the Veteran a VA examination by a 
physician to determine whether it is more 
likely than not (probability greater than 
50 percent), at least as likely as not 
(probability of 50 percent), less likely 
than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that the 
hepatitis C, first documented after 
service in 2003, is related to a potential 
risk factor, namely, the Veteran's skin 
exposure to blood in Vietnam. 

In formulating the opinion, the VA 
examiner is asked to consider that the 
Veteran stated that he had skin exposure 
to blood several times in Vietnam, 
including when he carried casualties after 
his shelter was hit by enemy fire.  Also, 
after service, the Veteran had donated 
blood into the 1990s before he learned 
that he had hepatitis C in 2003. 

The VA examiner is asked to support the 
opinion by addressing the Veteran's 
potential risk factors. 

If however after a review of the record, a 
determination of the risk factor is not 
possible without resort to speculation, 
the examiner is asked to clarify whether 
the risk factor cannot be determined 
because there are multiple potential 
causes, when the potential skin exposure 
to blood in service is not more likely 
than any other the cause of the Veteran's 
hepatitis C and that an opinion on a risk 
factor is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge. 

The Veteran's file must be made available 
to the examiner for review.

3.  After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


